                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

                                                                Plaintiff,                 Case No. l 7CR2491-BAS

                      vs.


Keyon Devaughn Whitmore,                                                                   JUDGMENT AND ORDER OF
                                                                                           DISMISSAL OF
                                                          Defendant.                       INFORMATION, EXONERATE
                                                                                           BOND AND RELEASE OF
                                                                                           PASSPORT



       Upon motion of the UNITED STATES OF AMERICA and good cause

appeanng,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




 Dated:    7/3/2019
                                                                                         Hon. Karen S. Crawford           ,_
                                                                                         United States Magistrate Judge


                                    FILFf'
                            ~.....,...".,.            ---' - ·-       _,,,,.--·i   .'\


                                     JUL O3 201-~j                                 \
                             ·c·:            ,        ~,~   -   -CT  COUF/T    ,,
                           ,_--c-;: ;'.,~- ,:::.,.
                                    0
                                                                CJF CI\LIFORNI"'
                     :--
                    ~--- --
                             -_•,,u,.
                                    .            -"   -   ,-,•---~- ,,____--
                                                                         OEF'UTY,
